Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department in 1989. He maintained an office for the practice of law in the City of Buffalo, Erie County. By order dated October 28, 2009, the Fourth Department transferred this matter to this Court.
On December 21, 2009, respondent was convicted in Erie County Court upon his plea of guilty of the crime of grand larceny in the third degree, a class D felony (see Penal Law § 155.35). Petitioner moves pursuant to Judiciary Law § 90 (4) (a) and (b) to strike respondent’s name from the roll of attorneys. Respondent has not replied to the motion or otherwise appeared.
By operation of law (see Judiciary Law § 90 [4] [a]), respondent ceased to be an attorney and was automatically disbarred when he entered his guilty plea to a felony (see Matter of Krouner, 305 AD2d 932 [2003]). Accordingly, we grant petitioner’s motion and strike respondent’s name from the roll of attorneys.
Cardona, P.J., Mercure, Spain, Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).